DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
Application filed on 12/29/2021 with effective filing date of 3/31/2016 based on parent application 15/088106 now US Patent 11249710.

The status of the claims is summarized as below:
Claims 1-20 are pending. 
Claims 1, 9, 17 are independent claims.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 9, 17 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 19, 27 of the US Patent No. 11249710. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims. See MPEP 804. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have already been patented. 
	Claims 1, 9, 17 of the instant application are compared to claims 1, 19, 27 of US Patent No. 11249710 in the following table:
Instant Application
17/565181
US Patent 11249710
Claim 1.
A computer implemented method comprising: 










accessing, using a technology add-on (TA), sample data of a data source, the sample data comprising a plurality of machine-generated events; 

generating a machine-generated extraction model from the sample data; 





















































presenting a user interface comprising a representation of the machine-generated extraction model; 




receiving, via the user interface, a user acceptance of the machine generated extraction model;

presenting, upon receiving the user acceptance, a plurality of validation rule categories, the plurality of validation rule categories each representing a group of one or more validation rules, and 

configuring, responsive to a user interaction with the user interface, a validation rule category to obtain a configuration, wherein the validation rule category is in the plurality of validation rule categories; 




activating a validation process on the TA to generate a validation result; and 


upon user approval of the validation result in the user interface, storing the machine-generated extraction model.
Claim 1. 
A method comprising: 

causing a presentation of a user interface enabling a user to indicate an identifier for a technology extension for a data input and query system (DIQS) and to indicate access information for a data source external to the DIQS and associated with the technology extension; 
receiving user input indicating the identifier and the access information; 

accessing sample data of the data source based at least in part on the access information, the sample data comprising a plurality of machine-generated events; 

automatically determining content, based at least in part on the sample data, of a machine-generated extraction model for identifying field information in data of the data source, wherein automatically determining content of the machine-generated extraction model comprises: 

performing pattern recognition within the sample data to predict breakpoints between the plurality of machine-generated events, 

dividing the sample data into the plurality of machine-generated events based on the breakpoints between the plurality of machine-generated events, 

generating a plurality of field predictions of the plurality of machine-generated events, 

clustering the plurality of machine-generated events into a first plurality of extraction groups comprising a first group, wherein the first group comprises a portion of the plurality of machine-generated events, 

automatically determining a first extraction rule that extracts field data from the first group based on the plurality of field predictions, 

determining that the first extraction rule fails to satisfy a criterion based on a proportion of the field data successfully extracted, 

re-clustering the plurality of machine-generated events into a second plurality of extraction groups responsive to the first extraction rule failing to satisfy the criterion, 

automatically determining a second extraction rule that extracts field data from a second group of the second plurality of extraction groups based on the plurality of field predictions, 

determining that the second extraction rule satisfies the criterion, and 

adding the second extraction rule to the machine-generated extraction model based on the second extraction rule satisfying the criterion; 

causing the presentation of the user interface including a representation based at least in part on the machine-generated extraction model and enabling the user to indicate an acceptance of the machine-generated extraction model; and 

upon user acceptance of the machine-generated extraction model, 


causing the presentation of the user interface including a plurality of validation rule categories that each represent a group of one or more validation rules, and 


configuring, responsive to a user interaction with the user interface, a validation rule category and at least one validation rule within at least one of the plurality of validation rule categories to obtain a configuration, wherein the validation rule category is in the plurality of validation rule categories; 

activating a validation process and presenting a validation result based on the configuration; and 

upon user approval of the validation result, storing the machine-generated extraction model in association with the identifier, 

wherein the method is performed by a computer system comprising one or more processors.
Claim 9. 
A computing device, comprising: 

a processor; and 
a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor, cause the processor to perform operations including: 











accessing, using a technology add-on (TA), sample data of a data source, the sample data comprising a plurality of machine-generated events; 

generating a machine-generated extraction model from the sample data; 




















































presenting a user interface comprising a representation of the machine-generated extraction model; 




receiving, via the user interface, a user acceptance of the machine generated extraction model; 

presenting, upon receiving the user acceptance, a plurality of validation rule categories, the plurality of validation rule categories each representing a group of one or more validation rules, and 

configuring, responsive to a user interaction with the user interface, a validation rule category to obtain a configuration, wherein the validation rule category is in the plurality of validation rule categories; 




activating a validation process on the TA to generate a validation result; and 

upon user approval of the validation result in the user interface, storing the machine-generated extraction model.
Claim 19. 
A system comprising: 

a memory; and 
a processing device coupled with the memory to:

 

cause a presentation of a user interface enabling a user to indicate an identifier for a technology extension for a data input and query system (DIQS) and to indicate access information for a data source external to the DIQS and associated with the technology extension, 
receive user input indicating the identifier and the access information, 

access sample data of the data source based at least in part on the access information, the sample data comprising a plurality of machine-generated events, 

determine content automatically, based at least in part on the sample data, of a machine-generated extraction model for identifying field information in data of the data source, wherein determining content automatically of the machine-generated extraction model comprises: 

performing pattern recognition within the sample data to predict breakpoints between the plurality of machine-generated events, 

dividing the sample data into the plurality of machine-generated events based on the breakpoints between the plurality of machine-generated events, 

generating a plurality of field predictions of the plurality of machine-generated events, 

clustering the plurality of machine-generated events into a first plurality of extraction groups comprising a first group, wherein the first group comprises a portion of the plurality of machine-generated events, 

automatically determining a first extraction rule that extracts field data from the first group based on the plurality of field predictions, 

determining that the first extraction rule fails to satisfy a criterion based on a proportion of the field data successfully extracted, 

re-clustering the plurality of machine-generated events into a second plurality of extraction groups responsive to the first extraction rule failing to satisfy the criterion, 

automatically determining a second extraction rule that extracts field data from a second group of the second plurality of extraction groups based on the plurality of field predictions, 

determining that the second extraction rule satisfies the criterion, and 

adding the second extraction rule to the machine-generated extraction model based on the second extraction rule satisfying the criterion, 


cause the presentation of the user interface including a representation based at least in part on the machine-generated extraction model and enabling the user to indicate an acceptance of the machine-generated extraction model, 

upon user acceptance of the machine-generated extraction model,


causing the presentation of the user interface including a plurality of validation rule categories that each represent a group of one or more validation rules, and 


configuring, responsive to a user interaction with the user interface, a validation rule category and at least one validation rule within at least one of the plurality of validation rule categories to obtain a configuration, wherein the validation rule category is in the plurality of validation rule categories; 

activating a validation process and presenting a validation result based on the configuration; and 
upon user approval of the validation result, store the machine-generated extraction model in association with the identifier.
Claim 17. 
A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processor to perform operations including: 












accessing, using a technology add-on (TA), sample data of a data source, the sample data comprising a plurality of machine-generated events; 

generating a machine-generated extraction model from the sample data; 




















































presenting a user interface comprising a representation of the machine-generated extraction model; 




receiving, via the user interface, a user acceptance of the machine generated extraction model; 
presenting, upon receiving the user acceptance, a plurality of validation rule categories, the plurality of validation rule categories each representing a group of one or more validation rules, and 

configuring, responsive to a user interaction with the user interface, a validation rule category to obtain a configuration, wherein the validation rule category is in the plurality of validation rule categories; 




activating a validation process on the TA to generate a validation result; and 


upon user approval of the validation result in the user interface, storing the machine-generated extraction model.
Claim 27. 
A non-transitory computer readable storage medium encoding instructions thereon that, in response to execution by one or more processing devices, cause the one or more processing devices to perform operations comprising: 

causing a presentation of a user interface enabling a user to indicate an identifier for a technology extension for a data input and query system (DIQS) and to indicate access information for a data source external to the DIQS and associated with the technology extension; 
receiving user input indicating the identifier and the access information; 

accessing sample data of the data source based at least in part on the access information, the sample data comprising a plurality of machine-generated events; 

automatically determining content, based at least in part on the sample data, of a machine-generated extraction model for identifying field information in data of the data source, wherein automatically determining content of the machine-generated extraction model comprises: 

performing pattern recognition within the sample data to predict breakpoints between the plurality of machine-generated events, 

dividing the sample data into the plurality of machine-generated events based on the breakpoints between the plurality of machine-generated events, 

generating a plurality of field predictions of the plurality of machine-generated events, 

clustering the plurality of machine-generated events into a first plurality of extraction groups comprising a first group, wherein the first group comprises a portion of the plurality of machine-generated events, 

automatically determining a first extraction rule that extracts field data from the first group based on the plurality of field predictions, 

determining that the first extraction rule fails to satisfy a criterion based on a proportion of the field data successfully extracted, 

re-clustering the plurality of machine-generated events into a second plurality of extraction groups responsive to the first extraction rule failing to satisfy the criterion, 

automatically determining a second extraction rule that extracts field data from a second group of the second plurality of extraction groups based on the plurality of field predictions, 

determining that the second extraction rule satisfies the criterion, and 

adding the second extraction rule to the machine-generated extraction model based on the second extraction rule satisfying the criterion; 

causing the presentation of the user interface including a representation based at least in part on the machine-generated extraction model and enabling the user to indicate an acceptance of the machine-generated extraction model; 

upon user acceptance of the machine-generated extraction model, 

causing the presentation of the user interface including a plurality of validation rule categories that each represent a group of one or more validation rules, and 


configuring, responsive to a user interaction with the user interface, a validation rule category and at least one validation rule within at least one of the plurality of validation rule categories to obtain a configuration, wherein the validation rule category is in the plurality of validation rule categories; 

activating a validation process and presenting a validation result based on the configuration; and 

upon user approval of the validation result, storing the machine-generated extraction model in association with the identifier.

All claimed elements of claims 1, 9, 17 in the instant application are contained in the claims 1, 19, and 27 of the reference patent. The only difference is that the reference claims disclose a specific method of automatically generating extraction model from the sample data, while the instant application discloses the generic method of machine generated extraction model from the sample data. It has been held that a generic invention is anticipated by the species. MPEP 804(II)(B) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993)


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-9, 11, 14-17, 19 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Saurabh et al. (US Patent 9135560, from IDS, hereinafter Saurabh), in view of Graf et al. (US Pub 20060242180, hereinafter Graf).

Per Claim 1, Saurabh teaches a method comprising:
A method comprising: (abstract: automatic selection and usage of parsers for processing raw data collected from remote devices);
	accessing, using a technology add-on (TA), sample data of a data source, the sample data comprising a plurality of machine-generated events; (col 2 line 40-46 Fig. 1 shows an environment where event data is collected and analyzed from customer by a platform 102; col 12 line 19-28: Fig. 10 shows a process of receiving data from installed information reporting module, including raw data from a collector);
	generating a machine-generated extraction model from the sample data; (col 13 line 4-19 Fig. 12: Fig. 12 shows raw data can be evaluated and confidence measure obtained for selecting a parser included in the library; col 15 line 17-21: Fig. 14 shows when none of the parser matches the raw data, new parser rules can be automatically generated based on the raw data);
	presenting a user interface comprising a representation of the machine-generated extraction model; (col 15 line 20-33, 64-66: Fig. 14 shows a process of automatically generating a parser based on raw data, where the generated parser rules can be presented for review by an administrator);
	receiving, via the user interface, a user acceptance of the machine generated extraction model; (col 15 line 64 – col 16 line 16: an administrator can review the parser rules and modified as applicable and save the parser into library for future use);
	…
	upon user approval of the validation result in the user interface, storing the machine-generated extraction model. (col 15 line 61 – col 6 line 16: after automatically generated extraction rules are presented, user can modify/validate the rules, such as modifying column label to add a new rule for “hostname” label, and after user confirmation, the parser/extraction rules can be saved into library for future use).

		Although Saurabh teaches an interface for user confirmation/validation of automatically generated parsing rules such as modifying column label to note/add a “hostname” label in the rules (col 15 line 61 – col 6 line 16), but Saurabh does not explicitly teach validation rules selectable by the user; Graf teaches:
	presenting, upon receiving the user acceptance, a plurality of validation rule categories, the plurality of validation rule categories each representing a group of one or more validation rules, and ( [0108, 0080, 0085] after user specify a certain field in data as a specific term class/label, user may configure/specify validation rules for the term, Fig. 14-15 show visual indicators of term validations; user can further configure the validation rules for new/existing term class/label to validate the values as shown in Fig. 7; [0116] user specific validation rules may also be created to validate according to the specific type of document/data, e.g. financial statement as a category/group, where rules may be run upon completion of the auto-extraction process);
	configuring, responsive to a user interaction with the user interface, a validation rules category to obtain a configuration, wherein the validation rule category is in the plurality of validation rule categories; ([0108, 0080] after user specify a certain field in data as a specific term class/label, user may configure/specify validation rules for the term, Fig. 14-15 show visual indicators of term validations; user can further configure the validation rules for new/existing term class/label to validate the values as shown in Fig. 7; also see [0116]);
	activating a validation process on the TA to generate a validation result; and ([0108, 0116] Term class Tool shown in Fig. 7 can be used for immediate validation of the values for a specified term class corresponding to a data field; and user specified validation rules may be run after completion of the auto-extraction process).
		Graf and Saurabh are analogous art because Graf also teaches creating/using templates to process patterned data. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Graf and Saurabh before him/her, to modify the teachings of Saurabh to include the teachings of Graf so that user selectable categories of validation rules can be used to validate automatic generated extraction model. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide user customizable validation rules/categories of the various parsers/templates created. 

Per claim 3, Saurabh teaches multiple events/logs from data collector (Fig. 13A), but Saurabh does not teach highlighting a field among the plurality of field; Graf teaches:
The computer implemented method of claim 1, further comprising: 
	presenting a field extraction page of the user interface, the field extraction view comprising: ([0098] Fig. 21 shows extraction template for a source document panel);
		the sample data parsed into a plurality of ([0098] Fig. 21 shows that the source document is parsed according to the extraction template);
		for a field of the plurality of fields identified in the plurality of ([0099] Fig. 22 shows each field data mapped to the templates are highlighted).
		Graf and Saurabh are analogous art because Graf also teaches creating/using templates to process patterned data. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Graf and Saurabh before him/her, to modify the teachings of Saurabh to include the teachings of Graf so that parsed sample data can be highlighted to indicate fields mapped to the extraction template/group. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide users with visual guidance for mapping of the sample data to the extraction models. 

Per claim 6, Saurabh further teaches:
The computer implemented method of claim 1, further comprising: 
	receiving, in the user interface, configuration information for connecting to a new source system; and (col 6 line 60 – col 7 line 15: Fig. 5 shows an interface where user can enter configuration information to connect to a new source of data);
	configuring the TA with the configuration information. (col 6 line 60 – col 7 line 15: Fig. 5 shows an interface where user can enter configuration information to collect a new source of data).

Per claim 7, Saurabh further teaches:
The computer implemented method of claim 1, wherein the source data is for a plurality of source types. (col 7 line 4-15: Fig. 5 shows type of source field 510 can be a plurality of source type such a firewall or a router).

Per claim 8, Saurabh further teaches:
The computer implemented method of claim 1, further comprising: 
	presenting, in the user interface, a plurality of widget for a user to indicate a correspondence between a field of the machine-generated extraction model and a field of an information model. (col 15 line 57 – col 16 line 24: users are enabled to edit each column/field name as a labels/rules where it is generalized to be re-used later, i.e. hostname; and the presented rules/labels can be confirmed or modified as needed; the edit/confirmation of the column/field names corresponding to label/rules indicate correspondence between a field of the presented extraction model a field in the information model).

Per claim 9, claim 9 is a system claim including a processor (col 1 line 64 – col 2 line 2: apparatus with processor) and a medium (col 1 line 64 – col 2 line 2: apparatus with memory) that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 11, 14-16, claims 11, 14-16 contain limitations that are substantially the same as claims 3, 6-8 respectively, and are likewise rejected.

Per claim 17, claim 17 is a medium (col 1 line 64 – col 2 line 2: medium storing instructions) claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 19, claim 19 contains limitations that are substantially the same as claim 3, and is likewise rejected.

Claim(s) 2, 4-5, 10, 12-13, 18, 20 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Saurabh et al. (US Patent 9135560, hereinafter Saurabh), in view of Graf et al. (US Pub 20060242180, hereinafter Graf), and Amel et al. (US Pub 20170228460, hereinafter Amel).

Per claim 2, Saurabh-Graf do not explicitly teach showing sample data parsed into a plurality of events in the user interface; Amel teaches:
The computer implemented method of claim 1, further comprising: 
	presenting, in the user interface, the sample data parsed into a plurality of events. ([0119-0121] Fig. 18 shows a list of scrollable log messages collected from a disk controller collector on the bottom; provisional [0082-0083] Fig. 18);
		Amel and Saurabh-Graf are analogous art because Amel also teaches creating/using templates to process patterned data. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Amel and Saurabh-Graf before him/her, to modify the teachings of Saurabh-Graf to include the teachings of Amel so that user can quickly query against a data collector view summarized data. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide users with a tool to quickly query against data collected to view summarized data to give users insights for the data over certain time period. 

Per claim 4, Saurabh-Graf do not explicitly teach showing a plurality of extraction groups each individually in the user interface; Amel teaches:
The computer implemented method of claim 1, further comprising: 
	partitioning the plurality machine-generated events into a plurality of extraction groups, wherein presenting the user interface comprising the representation of the machine-generated extraction model comprises individually presenting an individual section in the user interface for each of the plurality of groups. ([0123] Fig. 19 shows a “summarize” tab view of the log messages cluster into plurality of extraction groups, where each line is an individual section of an extraction group; provisional [0084-0086] Fig. 19).
		Amel and Saurabh-Graf are analogous art because Amel also teaches creating/using templates to process patterned data. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Amel and Saurabh-Graf before him/her, to modify the teachings of Saurabh-Graf to include the teachings of Amel so that user can quickly query against a data collector view summarized data. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide users with a tool to quickly query against data collected to view summarized data to give users insights for the data over certain time period.  

Per claim 5, Saurabh-Graf do not explicitly teach showing a plurality of extraction groups each individually in the user interface; Amel teaches:
The computer implemented method of claim 1, further comprising: 
	partitioning the plurality machine-generated events into a plurality of extraction groups, wherein presenting the user interface comprising the representation of the machine-generated extraction model comprises individually presenting an individual section in the user interface for each of the plurality of groups, ([0123] Fig. 19 shows a “summarize” tab view of the log messages cluster into plurality of extraction groups, where each line is an individual section of an extraction group; provisional [0084-0086] Fig. 19);
	wherein each individual section comprise a number of machine-generated events of the plurality of machine-generated events that match the group. ([0125] Fig. 19 further shows each line/section of extraction group comprises a number of log messages/events that matches the group, e.g. line 1904 corresponds to 1569 log messages/events; provisional [0084-0086] Fig. 19).
		Amel and Saurabh-Graf are analogous art because Amel also teaches creating/using templates to process patterned data. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Amel and Saurabh-Graf before him/her, to modify the teachings of Saurabh-Graf to include the teachings of Amel so that user can quickly query against a data collector view summarized data. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide users with a tool to quickly query against data collected to view summarized data to give users insights for the data over certain time period.  

Per claim 10, 12-13, claims 10, 12-13 contain limitations that are substantially the same as claims 2, 4-5 respectively, and are likewise rejected.

Per claim 18, 20, claims 18, 20 contain limitations that are substantially the same as claims 2, 4 respectively, and are likewise rejected.



Conclusion

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176